1    ROBERT J. ROSATI, CA State Bar #112006
     robert@erisalg.com
2    6485 N. Palm Avenue, Suite 105
     Fresno, California 93704
3    Telephone: (559) 478-4199
     Facsimile: (559) 478-5939
4    Pro Hac Vice
5    Attorney for Plaintiff, STACI L. DALLENBACH
6    Ann-Martha Andrews, Nevada Bar No. 007585
     ann.andrews@ogletree.com
7    Kristina N. Holmstrom, Nevada Bar No. 010086
     kristina.holmstrom@ogletree.com
8    OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
     Esplanade Center III, Suite 800
9    2415 East Camelback Road
     Phoenix, AZ 85016
10   Telephone: (602) 778.3700
     Fax: 602.778.3750
11
     Attorneys for Defendant Standard Insurance
12   Company
13
                                 UNITED STATES DISTRICT COURT FOR
14                                      DISTRICT OF NEVADA
15   STACI L. DALLENBACH,                        )    Case No.: 2:18-cv-02024-GMN-VCF
                                                 )
16                  Plaintiff,                   )    STIPULATED MOTION TO CHANGE
                                                 )    TIME OR DATE AND REQUEST FOR
17   v.                                          )    TELEPHONIC APPEARANCE AT
                                                 )    SCHEDULING CONFERENCE
18   STANDARD INSURANCE                          )
     COMPANY,                                    )
19                                               )
                    Defendant.                   )
20                                               )
21          Plaintiff STACI L. DALLENBACH and Defendant STANDARD INSURANCE
22   COMPANY jointly request the Court to change the time and/or date of the hearing on the
23   proposed discovery plan and scheduling order, which is currently set for February 15, 2019 at 2:00
24   p.m. (See ECF 13.) Counsel for Defendant Standard has a scheduling conflict at that date and
25   time. Therefore, the parties respectfully request the Court to change the time of the hearing on
26   February 15, 2019, to any time in the morning up to 1:00 p.m. (LV time), or in the alternative to
27   change the date of the hearing to February 12 (afternoon), 13 (any time), 20 (until 3:00 p.m.), 21
28   (until 2:30 p.m.), 22 (at any time), or another time as the Court sees fit.
                                                       1
          STIPULATED MOTION TO CHANGE TIME OR DATE AND REQUEST FOR TELEPHONIC
                         APPEARANCE AT SCHEDULING CONFERENCE
1           In addition, because the office of counsel for Plaintiff is located in Fresno, California

2    and the office of counsel for Defendant is located in Phoenix, Arizona, the parties respectfully

3    request leave of this Court for Robert J. Rosati and Ann-Martha Andrews to appear by

4    telephone for the hearing on the Proposed Discovery Plan/Scheduling Order.

5           Respectfully submitted.

6    DATED: February 8, 2019                      /s/ Robert J. Rosati
                                                  Robert J. Rosati
7                                                 robert@erisalg.com
                                                  6485 N. Palm Avenue, Suite 105
8                                                 Fresno, California 93704
                                                  Telephone:      559.478.4199; Fax: 559.478.5939
9                                                 Pro Hac Vice
10                                                Attorney for Plaintiff, STACI L. DALLENBACH
11   DATED: February 8, 2019                      /s/ Ann-Martha Andrews
                                                  Ann-Martha Andrews (SBN 012616)
12                                                ann.andrews@ogletree.com
     The call-in telephone number is              Kristina N. Holmstrom (Nevada SBN 010086)
13   (888)273-3658, access code: 3912597.         kristina.holmstrom@ogletree.com
     The call must be made five minutes prior     OGLETREE, DEAKINS, NASH, SMOAK &
14                                                STEWART, P.C.
     to the hearing time. The court will join
                                                  Esplanade Center III, Suite 800
15   the call and convene the proceedings. The    2415 East Camelback Road
     call must be made on a land line. The use    Phoenix, AZ 85016
16   of a cell phone or speaker phone during      Telephone: (602) 778.3700; Fax: 602.778.3750
     the proceedings is prohibited.
17                                                Attorneys for Defendant,
                                                  STANDARD INSURANCE COMPANY
18
                                          ORDER
19
            Having good cause,
20
            IT IS SO ORDERED THAT THE:
21
            1.     The hearing on the Proposed Discovery Plan/Scheduling Order is moved from
22
     February 15, 2019 at 2:00 p.m. to:   February 15, 2019 at 11:00 AM and
23
            2.     The parties’ request for leave of this Court for Robert J. Rosati and Ann-Martha
24
     Andrews to appear by telephone for the hearing on the Proposed Discovery Plan/Scheduling
25
     Order is hereby GRANTED.
26
                                                  _______________________________________
27                                                HONORABLE CAM FERENBACH
                                                  UNITED STATES DISTRICT COURT
28                                                MAGISTRATE JUDGE
                                                    2
          STIPULATED MOTION TO CHANGE TIME OR DATE AND REQUEST FOR TELEPHONIC
                         APPEARANCE AT SCHEDULING CONFERENCE
